Title: From George Washington to George Augustine Washington, 11 September 1783
From: Washington, George
To: Washington, George Augustine


                  
                     Dear George
                     Rocky Hill 11th Sep. 1783.
                  
                  My last letter to you, was dispatched without the enclosed; wch was forgot at the time of Sealing it.  Since then, I have received your letter of the 23d of August, & am very sorry to find by it that you still continue so much indispos’d.
                  Doctr Craik will write to you by this opportunity, & will, I presume, give you his opinion of the propriety of giving the Air & Climate of Rhode Island a further tryal.  mine is, that if it has had no good effect hitherto, nothing further is to be expected from it; & that you had better retire to Mount Vernon, where you will be more at your ease & can have as good care taken of you as at any other place, till your disorder can be made to yield to Medicine & a proper Regimen—By the latter end of October it is to be hoped that the British will have evacuated New York which is one of the alternatives I have fixed for my taking leave of a Public life & returning to my own home.
                  In my last I sent you One hundred & Fifty Dollars in Bank Notes; & hope soon to hear they got safe to your hands, & in less time than your letters seem to be travelling to me.  Mrs Washington who is now much better than she has been, desires her love & best wishes to you, & that you may be informed the Letter which you committed to her care, she put under cover & sent by the last Post.  Very sincerely & affectly I am Yr
                  
                     Go: Washington
                  
               